NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 09 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

YONGHUI ZHANG,                                   No. 11-71776

              Petitioner,                        Agency No. A099-398-412

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 6, 2015**
                               Pasadena, California

Before: KOZINSKI, WARDLAW, and W. FLETCHER, Circuit Judges.

       Yonghui Zhang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (BIA) decision affirming the Immigration Judge’s

(IJ) denial of his application for asylum, withholding of removal, and protection



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C.

§ 1252, and we deny the petition for review.

      1. Zhang filed his asylum application after the effective date of the REAL

ID Act. REAL ID Act, Pub. L. No. 109-13, § 101(h) (2005). “Under the REAL

ID Act, the IJ may base an adverse credibility determination on any relevant factor

that, considered in light of the totality of the circumstances, can reasonably be said

to have a ‘bearing on a petitioner’s veracity.’” Ren v. Holder, 648 F.3d 1079, 1084

(9th Cir. 2011) (quoting Shrestha v. Holder, 590 F.3d 1034, 1044 (9th Cir. 2010)).

Substantial evidence supports the BIA’s decision upholding the IJ’s adverse

credibility determination. Shrestha, 590 F.3d at 1039. Zhang omitted from his

asylum application his demotion and pay reduction that he later claimed resulted

from his wife’s forced abortion, even though he included other extensive details of

his employment. When asked to explain this omission, Zhang first testified that he

“thought [he] needed to write about what happened to [his] wife,” and later stated

that he forgot to put the information down. This was a significant omission

because Zhang’s demotion and pay reduction provided important support for his

asylum claims. See Kin v. Holder, 595 F.3d 1050, 1056-57 (9th Cir. 2010).

      Further, Zhang admitted he was not truthful in obtaining his visa, and the

BIA and IJ found that Zhang could not adequately explain the numerous


                                          2
inconsistencies about his place of employment in his declaration, testimony, 1999

household registry, and visa application. The IJ accurately noted that Zhang “has

not submitted evidence to show that he was employed in 2004 or laid off at the

company that he claimed during these proceedings.” Because Zhang’s claim for

asylum relies in large part on his employer’s conduct, the inconsistency regarding

his place of employment is not trivial. See Shrestha, 590 F.3d at 1044-47.

      2. The BIA properly determined that the IJ reasonably required Zhang to

submit corroborating evidence in light of his credibility issues. The IJ gave Zhang

notice of the need for corroborating evidence and the opportunity to gather and

present this evidence. Nevertheless, as the BIA noted, Zhang did not present

sufficient evidence that he was employed at, or laid off from, the Beijing Foreign

Trade Transportation Company, nor did he present any statement from his

employer or co-workers. Furthermore, Zhang provided no statement from his wife

regarding her forced abortion, even though he testified that he was in contact with

his wife and family members. Thus, a reasonable trier of fact would not be

compelled to conclude that corroborating evidence was unavailable. Id. at 1047-48

(citing 8 U.S.C. § 1252(b)(4)).

      Petition Denied.




                                         3